












TPG Capital Management, L.P.
301 Commerce Street
Suite 3300
Fort Worth, Texas 76102


December 12, 2013


Avaya Inc.
211 Mt. Airy Road
Basking Ridge, NJ 07920
Attn: Pamela Craven, Chief Administrative Officer


Re: Monitoring Fee Reduction Notice


Dear Mrs. Craven:


Reference is made to the Management Services Agreement (the "Agreement"), dated
as of October 2, 2007, by and among Avaya Holdings Corp. (f/k/a Sierra Holdings
Corp.), Sierra Merger Corp. (which has now merged with and into Avaya Inc.), TPG
Capital Management, L.P. (f/k/a TPG Capital, L.P.) (“TPG”) and Silver Lake
Management Company III, L.L.C. ("Silver Lake"). Terms used and not defined
herein shall have the meanings attributed to them in the Agreement.


Pursuant to Section 2(b) of the Agreement, from and after the Closing until the
termination of the
Agreement, the Avaya Companies are to pay the Managers a monitoring fee (which
is currently equal to $7.0 million per annum) as compensation for the services
provided by the Managers under the Agreement, such fee being payable by the
Avaya Companies semi-annually in arrears on each March 31st and September 30th.
TPG’s portion of the monitoring fee is currently equal to $3.5 million per
annum.


TPG hereby agrees that, beginning October 1, 2013 and unless otherwise agreed in
writing, the Avaya Companies will reduce the portion of the monitoring fee
payable to TPG under the Agreement by $1,325,000 for FY14 (as defined below) and
thereafter on an annual basis by $800,000.


The Avaya Companies will pay to each of Ronald Rittenmeyer and Afshin Mohebbi
(or, with respect to 2014 and thereafter, their replacements who are also
TPG-designated directors) as follows in connection with their service as
directors on the boards of Avaya Holdings Corp. and Avaya Inc.:


•
Ronald Rittenmeyer - (i) $75,000 in January 2014 for his service with Avaya
Board matters for Avaya’s fiscal year ended September 30, 2013 (“FY13”) prior to
becoming an Avaya director effective October 1, 2013; and (ii) $300,000 for his
service as an Avaya Director for Avaya’s fiscal year ended September 30, 2014
(“FY14”) and each fiscal year thereafter, in each case with such annual payment
to be made in Avaya’s second fiscal quarter of each fiscal year.



•
Afshin Mohebbi - (i) $450,000 in January 2014 for his service as an Avaya
director for FY13; and (ii) $500,000 for his service as an Avaya director for
FY14 and each fiscal year thereafter, in each case with such annual payment to
be made in Avaya’s second fiscal quarter of each fiscal year.



This letter agreement supersedes any and all agreements pertaining to the
subject matter hereof. Ronald Rittenmeyer and Afshin Mohebbi (and their
replacements who are also TPG designated directors) are express third party
beneficiaries of this letter agreement.
                            


[Signature Page Follows]










--------------------------------------------------------------------------------








TPG CAPITAL MANAGEMENT, L.P.
By: TPG Capital Management, LLC,
its general partner


By:    /s/ Ronald Cami        
Name:    Ronald Cami
Title:    Vice President


Agreed and acknowledged by:


Avaya Holdings Corp.


By:    /s/ Frank J. Mahr         
Name:    Frank J. Mahr
Title:    Corporate Secretary


Avaya Inc. (successor by Merger With
Sierra Merger Corp.)


By:    /s/ Pamela F. Craven        
Name:    Pamela F. Craven
Title:    Chief Administrative Officer




